Title: To James Madison from Stephen Cathalan, Jr., 12 September 1802 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


12 September 1802, Marseilles. Mentions that this dispatch will be sent to JM via William Lee at Bordeaux as was his last of 6 Sept. Transmits three packets of dispatches from James Leander Cathcart for JM and a letter to Messrs. Sammert and Brown, which Cathcart in a letter of 3 Sept. asked Cathalan to forward “to Some port of the Atlantic ocean … to prevent the possibility of their falling into the hands of any of the Barbarians.” On 9 Sept., received a 12 Aug. letter from James Simpson with news of the reestablishment of peace between the U.S. and Morocco. Reports that on 9 Aug. a Swedish frigate arrived with a convoy of Swedish merchantmen and two American ships, the Venus of Newport and the Columbia of Providence. An eleven-day quarantine was required for all the ships, which had been at Gibraltar, but the Swedish frigate and merchantmen took on provisions and sailed after five days. The American ships completed the quarantine with no sickness on board; however, within a few days three crewmen from the Columbia fell sick, two of whom died. A diagnosis was made of “Malignant Fever with Symptoms of the yellow Fever,” and the Columbia was ordered to return to quarantine. The ship was subsequently released and then quarantined again after two more men became ill. Of the fourteen crewmen on the Columbia, five fell sick and three died; this “may be Deemed Sufficient to alarm the French aut[h]orities and this populous City.” Encloses a copy of his official correspondence on the subject. “All the French or neutral merchantmen from the West indie⟨s⟩ on their arrival here are Submitted to a quarantine, and precautions are not Spared to prevent the introduction in This place of the yellow Fever or any other Epidemical disease.” Describes the case of a newly appointed commercial agent of Russia who, as a native of France, was reportedly apprehensive he could not get an exequatur but “he obtained it without the least difficulty. The question is whether the Minister was or not informed he is a french Native.” Once he is able to question this man, Cathalan will make a new application for his own exequatur through the offices of his patron, Joseph Bonaparte, “stating this fact as it is.”
 

   
   RC and enclosure (DNA: RG 59, CD, Marseilles, vol. 1). RC 5 pp.; docketed by Wagner. For enclosure, see n. 1.




   
   The enclosure, “A Copy of the official Correspondance which has taken place relatively to the Ship Columbia of Providence, G. A. Hallowel Master,” 12 Sept. 1802 (6 pp.; partly in French), includes Samuel W. Greene to Cathalan, 31 Aug. 1802, announcing the return of the Columbia to quarantine and complaining that the commissary of police had stationed a number of soldiers on board ship; Cathalan to Greene, 31 Aug. 1802, promising to “do the Needfull near the proper aut[h]orities” of Marseilles; Cathalan to the commissary of police, 31 Aug. 1802, enclosing Greene’s letter and objecting to the posting of armed men on the ship as being contrary to the 1778 convention between France and the U.S.; commissary of police to Cathalan, 31 Aug. 1802, defending his decision to place five soldiers on board the Columbia for the duration of the quarantine; Cathalan to the commissary of police, 9 Sept. 1802, requesting a meeting with the latter. The enclosure ends with Cathalan’s note, “I am, now, Making proper applications to obtain if there is no more danger, the free pratick of the Columbia and Crew.”



   
   A full transcription of this document has been added to the digital edition.

